Exhibit 10.3


EXECUTION VERSION




FIRST AMENDMENT TO CHANGE IN CONTROL AGREEMENT
(for Chief Executive Officer)


This First Amendment to the Chief Executive Officer Change in Control Agreement
(the “Amendment”) is entered into this 4th day of May, 2018, between Cree, Inc.
(the “Company”) and Gregg Lowe (“Executive”).
The Company and Executive entered into the Chief Executive Officer Change in
Control Agreement (the “CEO Agreement”) effective September 27, 2017, under
which Executive became employed as the Company’s President and Chief Executive
Officer.
The CEO Agreement provided that Executive was entitled to severance benefits
under certain circumstances not In Connection with a Change in Control under the
Company’s Severance Plan for Section 16 Officers (the “Section 16 Officer
Severance Plan”). The Company plans to terminate the Section 16 Severance Plan
and to adopt in its place a Severance Plan for the Senior Leadership Team (the
“SLT Severance Plan”) covering executives who report directly to Executive, but
excluding Executive. Accordingly, the parties wish to amend the CEO Agreement to
provide Executive with severance benefits to replace those to which he would
have been eligible to receive under the Section 16 Severance Plan and to make
other revisions consistent with benefits provided to senior executives under the
SLT Severance Plan.
In consideration of the foregoing and the mutual covenants and agreements set
forth in this First Amendment, Executive and the Company agree as follows:
1.AMENDMENT TO SECTION 1(d) OF THE CEO AGREEMENT. Section 1(d) of the CEO
Agreement shall be amended by deleting the third sentence.


2.AMENDMENT TO SECTION 3(e)(iii) OF THE CEO AGREEMENT. Section 3(e)(iii) of the
CEO Agreement shall be deleted in its entirety.


3.AMENDMENT TO SECTION 6 OF THE CEO AGREEMENT. Section 6 of the CEO Agreement
shall be amended by deleting the second and third sentences.


4.AMENDMENT TO SECTION 7 OF THE CEO AGREEMENT. Section 7 of the CEO Agreement
shall be amended as follows:


(a)    Section 7(a)(v). Section 7(a)(v) of the CEO Agreement shall be amended by
deleting it and replacing it with the following:


(v) notwithstanding any provision in any award agreement to the contrary, full
accelerated vesting with respect to Executive’s then outstanding, unvested PSUs
as of the Termination Date, with all performance objectives deemed to have been
achieved at the greater of (a) the target level and (b) the actual performance
level (with the date of the Change in Control being treated as the ending date
for the measurement period and the effective stock price of the Change in
Control being used for the calculation of relative total shareholder return);




--------------------------------------------------------------------------------




(b)    Section 7(b). Section 7(b) of the CEO Agreement shall be amended by
deleting the reference to “Section 7(a)” and replacing such reference with
“Sections 7(a) and 7(g)”.


(c)    Section 7(c). Section 7(c) of the CEO Agreement shall be amended by
deleting the reference to “Section 7(a)” and replacing such reference with
“Sections 7(a) and 7(g)”.


(d)    Section 7(f). Section 7(f) of the CEO Agreement shall be amended by
deleting it and replacing it with the following:


(f) Sole Right to Severance. This Agreement is intended to represent Executive’s
sole entitlement to severance payments and benefits in connection with a
termination of Executive’s employment, except for such payments and benefits to
which Executive would be entitled as an employee of the Company in the absence
of this Agreement; provided, however, that the severance benefits under this
Agreement are in lieu of any other severance benefits that Executive would have
been eligible to receive under any Company plan, program, practice or policy.
(e)    Section 7(g). A new section 7(g) shall be added as follows:


(g)     Regular Severance Not In Connection with a Change in Control. If
Executive’s Termination of Employment is initiated by the Company without Cause
or by Executive for Good Reason during the Employment Term, and if, but only if,
the Termination of Employment during the Employment Term is not In Connection
with a Change in Control (but not by the Company in connection with the death or
LTD Disability of Executive), then, subject to Sections 7(b) and 8, Executive
will receive:


(i)     continued payment of Base Salary for eighteen (18) months (less
applicable withholdings), paid in accordance with the schedule specified in
Section 3(a) above, but commencing within no more than sixty (60) days following
the Termination Date; provided, however, that if the 60-day period spans two
calendar years, the payments will commence in the second calendar year, except
as provided in Section 7(b), with the first payment to include any installment
payments that would have been made had a delay not occurred;


(ii)     a lump sum payment equal to 1.5 times Executive’s target annual
incentive award (less applicable withholdings) for the fiscal year in which the
Termination Date occurs, paid within two-and-one-half-months following the
Termination Date, except as provided in Section 7(b)above;


(iii) a lump sum payment equal to eighteen (18) multiplied by the COBRA premium
in effect for the type of medical, dental and vision coverage in effect for
Executive (e.g., family coverage vs. employee-only coverage) at the time of
Executive’s Termination of Employment (less applicable withholdings), paid


2

--------------------------------------------------------------------------------




within two-and-one-half-months following the Termination Date, except as
provided in Section 7(b)above;


(iv)     conditioned upon Executive’s fulfillment of Executive’s obligations for
consulting, to the extent requested by the Company, which will be described in
more detail in the General Release Agreement attached hereto as Exhibit A, and
continued compliance with all other terms of this Agreement through each
applicable vesting date, and notwithstanding any provision in any award
agreement to the contrary:


1.any restricted stock units granted (“RSUs”) or options (“Options”) granted to
Executive under the 2013 Plan that are subject to time-based vesting
requirements only that are unvested as of the Termination Date and would have
vested within the eighteen (18) month period beginning on and immediately
following the Termination Date (the “Post-Termination Vesting Period”) had
Executive’s employment not terminated on the Termination Date, shall continue to
vest and become exercisable (in the case of Options) or settle and pay out (in
the case of RSUs) in accordance with the time-based vesting schedule that would
have applied had Executive’s employment not terminated; and


2.any unvested performance stock units (“PSUs”) granted to Executive under the
2013 Plan prior to the Termination Date that would have vested within the
Post-Termination Vesting Period had Executive’s employment not terminated on the
Termination Date shall continue to vest during the Post-Termination Vesting
Period in accordance with the terms of the award as if Executive’s employment
had not terminated hereunder provided Executive complies with all of the terms
of this Plan through each vesting date. PSUs that vest hereunder shall be paid
out based upon actual performance in accordance with the terms of the 2013 Plan
and the applicable award agreement, including prorating for the portion of time
Executive provided services to the Company over the course of the applicable
performance period and the Post-Termination Vesting Period as applicable. Except
as expressly provided in this Section 7(g)(iv), all Options, RSUs and PSUs shall
remain subject to the terms and conditions of such awards and the 2013 Plan. For
clarity and the avoidance of doubt, Executive acknowledges and agrees that all
unvested Options, RSUs or PSUs as of the Termination Date scheduled to vest
after the Post-Termination Vesting Period shall be immediately and irrevocably
forfeited as of the Termination Date. Executive agrees to execute any documents
necessary to permit the vesting of shares contemplated in this Section 7(g)(iv).
For purposes of the continued vesting set forth in this Section 7(g)(iv),
Executive’s service as a consultant during the Post Termination Vesting Period
shall be deemed continued service under the Company’s equity plans, programs or
agreements.


(v) subject to execution by Executive of a supplemental Release as described in
Section 8(a), in the event the Termination Date occurs on or before October 31,
2019, Executive will be eligible for reimbursement by the Company for any loss
incurred in the sale of Executive’s primary North Carolina residence


3

--------------------------------------------------------------------------------




following the Termination Date in the amount equal to the greater of (x) the
fair market value of such residence as determined by the Company’s third party
relocation service, or (y) the purchase price of such residence and the
documented cost of any capital improvements made to the such residence made by
Executive, over (z) the net sale price received by Executive (“Loss on Sale
Severance Benefits”). Such amount shall be paid to Executive in lump sum (less
applicable withholdings) within two and one-half months following the sale of
the residence, except as provided in Section 7(b) above.


5.AMENDMENT TO SECTION 8 OF THE CEO AGREEMENT. Section 8 of the CEO Agreement
shall be amended as follows:


(a)Section 8(a). Section 8(a) of the CEO Agreement shall be amended as follows:


(i)by deleting the reference in the first sentence to “Section 7(a)(vi)” and
replacing it with “Sections 7(a)(vi) and 7(g)(v)”;


(ii)by deleting the reference in the fourth sentence to “Section 7(a)(i) - (v)”
and replacing it with “Sections 7(a)(i) - (v) and 7(g)(i) - (iv)”; and


(iii)by deleting the reference in the fourth sentence to “Section 7(a)(vi)” and
replacing it with “Sections 7(a)(vi) and 7(g)(v)”.


(b)Exhibit A to the CEO Agreement referenced in Section 8(a). Exhibit A
referenced in Section 8(a) of the CEO Agreement shall be amended as follows:


(i)In said form of Exhibit A, all references to “Section 7(a)” shall be deleted
and replaced with “Section 7(a) or Section 7(b)”, as appropriate;


(ii)A new section will be added to the end of Exhibit A as follows:


26. [If applicable] Consulting.


(a)Term and Nature of Services. As a condition of receiving the severance
benefits set forth in Section 7(g)(iv) of the Change in Control Agreement,
beginning immediately following the Termination Date and continuing until a date
eighteen (18) months later (the “Consulting Term”), Executive shall serve as a
special consultant to the Company, and will report to and perform such
reasonable duties, consistent with his previous position, assigned by the
Company’s Chairman of the Board of Directors (the “Board Chair”) or the then
Chief Executive Officer (the “CEO”) or his or her designee (hereafter, the
“Consulting Arrangement”). Executive shall be available to provide services as a
Consultant at such times and in such amounts, as requested by the Board Chair or
CEO and/or as necessary; provided that such services shall not exceed 10% of
Executive’s average amount of work time during the eighteen (18) month period
prior to the Termination


4

--------------------------------------------------------------------------------




Date, in order to ensure that Executive’s separation from employment with the
Company is considered a “Separation from Service” within the meaning of Section
409A of the Internal Revenue Code.


(b)Compensation for Consulting Services. For the Consulting Term, the severance
benefits set forth in Section 7(g) of the Change in Control Agreement shall be
deemed full compensation for the delivery of services by Executive, regardless
of the number of hours spent by Executive on such consulting services. Executive
shall not be asked to provide more than ten (10) hours of consulting services on
average per month during such period.


(c)Independent Contractor Status. The parties hereby acknowledge and agree that
Executive’s provision of services under the Consulting Arrangement shall be
provided strictly as an independent contractor. Nothing in this General Release
Agreement shall be construed to render Executive an employee, co-venturer,
agent, or other representative of the Company during the Consulting Term.
Executive understands that he must comply with all tax laws applicable to a
self-employed individual, including the filing of any necessary tax returns and
the payment of all income and self-employment taxes. The Company shall not be
responsible for, and shall not obtain, worker’s compensation, disability
benefits insurance, or unemployment security insurance coverage for Executive.
Executive is not eligible for, nor entitled to, and shall not participate in,
any of the Company’s benefit plans. Consistent with Executive’s duties and
obligations under this Consulting Arrangement, Executive shall, at all times,
maintain sole and exclusive control over the manner and method by which
Arrangement performs services.


(d)Early Termination of Consulting Term. The Company may terminate the
Consulting Term early if Executive has engaged in any of the following conduct:
(i) Executive’s breach of Executive’s obligations under the Change in Control
Agreement, including without limitation the Restrictive Covenants set forth in
Section 4 of this General Release Agreement or the Confidential Information
Agreement; (ii) willful inattention to or misconduct in the performance of
consulting services; or (iii) conviction of or entering of a guilty plea or plea
of no contest with respect to a felony, a crime of moral turpitude or any other
crime with respect to which imprisonment is a possible punishment.


(c)    Section 8(e). Section 8(e) of the CEO Agreement shall be amended as
follows:


(i)by deleting the references to “Section 7(a)” and replacing such references
with “Sections 7(a) and 7(g)”;


(ii)by deleting the phrase “(if the Termination of Employment is In Connection
with a Change in Control)” in the fifth sentence; and


5

--------------------------------------------------------------------------------






(iii)by deleting the last sentence.


6.    AMENDMENT TO SECTION 9 OF THE CEO AGREEMENT. Section 9 of the CEO
Agreement shall be amended as follows:


(a)Section 9(d) of the CEO Agreement shall be deleted in its entirety and
replaced with the following:


(d) Cause. For purposes of this Agreement and all other agreements, plans and
programs, which shall be deemed amended to the extent, if any, inconsistent,
“Cause” means (i) Executive’s willful and continued failure to substantially
perform the reasonable and lawful duties and responsibilities of Executive’s
position that is not corrected after one (1) written warning detailing the
concerns and offering Executive a reasonable period of time to cure; (ii) any
material and willful failure of Executive to comply with Company policies
(including but not limited to the Company’s Code of Conduct), applicable
government laws, rules and regulations and/or reasonable directives of the
Board; (iii) any dishonest or illegal action (including, without limitation,
embezzlement) or any other action whether or not dishonest or illegal by
Executive which is materially detrimental to the interest and well-being of the
Company, including, without limitation, harm to its reputation; (iv) Executive’s
failure to fully disclose any material conflict of interest that Executive may
have with the Company in a transaction between the Company and any third party
which is materially detrimental to the interest and well-being of the Company;
(v) Executive’s commission of any act or omission that has caused or could cause
material reputational damage to the Company; (vi) Executive’s conviction of, or
plea of nolo contendere to, or grant of prayer of judgment continued with
respect to, a felony that the Board reasonably believes has had or will have a
material detrimental effect on the Company’s reputation or business; or (vii)
Executive’s material breach of the Executive’s Confidential Information
Agreement.
(b)Section 9(f) of the CEO Agreement shall be deleted in its entirety and
replaced with the following:


(f) Confidential Information Agreement. For purposes of this Agreement,
“Confidential Information Agreement” shall refer to the version of Employee
Agreement Regarding Confidential Information, Intellectual Property, and
Noncompetition in effect for Executive as of the relevant date; provided that,
with respect to Executive’s post-termination obligations, it shall refer to the
version of such agreement in effect as of Executive’s Termination Date.
Executive agrees that the terms of the Confidential Information


6

--------------------------------------------------------------------------------




Agreement are hereby amended to provide as follows: (i) in the event that
Executive is entitled to severance benefits In Connection with a Change in
Control under Section 7(a) of this Agreement, then the post-separation
restrictive period set forth in Section 4(d) of the Confidential Information
Agreement shall be extended until the end of the twenty four (24) month period
following the Termination Date, or the period used to calculate continued salary
payments, whichever period is longer, and (ii) in the event that Executive is
entitled to severance benefits under Section 7(g) of this Agreement, the
post-separation restrictive period set forth in Section 4(d) of the Confidential
Information Agreement shall be extended until the end of the eighteen (18) month
period following the Termination Date.
(c)    Section 9(i) of the CEO Agreement shall be deleted in its entirety and
replaced with the following:


(i) Good Reason. For purposes of this Agreement, except as provided in Section
8(e) above, “Good Reason” means the occurrence of any of the following, without
Executive’s consent and not due to Cause: (i) a material reduction in
Executive’s authority, duties or responsibilities, including removal from, or a
failure to elect Executive to, the Board; (ii) a material reduction in
Executive’s annual base salary, target annual compensation (bonus), or long-term
incentive compensation (including, but not limited to equity compensation);
(iii) the Company requiring Executive to report to anyone other than the Board;
or (iv) the Company requiring Executive to relocate Executive’s principal place
of business or the Company relocating its headquarters, in either case to a
facility or location outside of a thirty-five (35) mile radius (or such longer
distance that is the minimum permissible distance under the circumstances for
purposes of the involuntary separation from service standards under the Treasury
Regulations or other guidance under Section 409A of the Code) from Executive’s
current principal place of employment; provided, however, that Executive will
only have Good Reason if he provides notice to the Board of Directors of the
existence of the event or circumstances constituting Good Reason specified in
any of the preceding clauses within ninety (90) days of the initial existence of
such event or circumstances and if such event or circumstances is not cured
within thirty (30) days after Executive gives such written notice. If Executive
initiates Termination of Employment for Good Reason, the actual Termination of
Employment must occur within thirty (30) days after expiration of the cure
period. Executive’s failure to timely give notice of the occurrence of a
specific event that would otherwise constitute Good Reason will not constitute a
waiver of Executive’s right to give notice of any new subsequent event that
would constitute Good Reason that occurs after such prior event


7

--------------------------------------------------------------------------------




(regardless of whether the new subsequent event is of the same or different
nature as the preceding event). Executive’s actions approving in writing (or by
such other means as is reliable and verifiable) any change, reduction,
requirement or occurrence (that otherwise may be considered Good Reason) in
Executive’s role as an officer of the Company will be considered consent for the
purposes of this Good Reason definition.
7.    SECTION 16 OFFICER SEVERANCE PLAN. Executive acknowledges and agrees that
the Section 16 Officer Severance Plan has been properly terminated by the
Committee and that Executive has been provided with proper notice of such
termination under Article XI of the Section 16 Officer Severance Plan. In
consideration of the benefits provided under this First Amendment, Executive
hereby waives any and all benefits to which he may have been entitled to receive
under the Section 16 Officer Severance Plan, including without limitation any
benefits or protections Executive may have been entitled to receive under
Article XI of the Section 16 Officer Severance Plan. Executive further waives
any rights to severance benefits under any other Company-sponsored severance
plan, program, practice, policy or agreement that would duplicate severance
benefits under this Agreement.


8.    DEFINITIONS. All terms used in this Amendment shall have the same
definitions as used in the CEO Agreement, unless otherwise provided herein. All
references to the “Agreement” in this Amendment or in the CEO Agreement shall
include all modifications made by this Amendment, unless provided otherwise.


9.    COUNTERPARTS. This Amendment may be executed in counterparts, each of
which shall be an original, with the same effect as if the signatures affixed
thereto were on the same instrument.


10.    EFFECT OF AMENDMENT. This Amendment is effective immediately upon the
execution by the Company and the Executive (the “Effective Date”). Except as
specifically amended herein, the CEO Agreement remains in full force and effect.
In addition, the Confidential Information Agreement will remain in full force
and effect, and Employee specifically ratifies and confirms his obligations
thereunder.


[Signatures on the following page]




8

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the parties has executed this Amendment, in the case
of the Company by a duly authorized officer, as of the day and year written
below.


COMPANY:
CREE, INC.


/s/ Thomas H. Werner_______________________        Date: 5/4/18__________
Thomas H. Werner
Chair of the Compensation Committee of the
Board of Directors


Gregg Lowe:


/s/ Gregg Lowe_____________________________        Date: 5/4/18__________
[Name]














































[Signature Page for First Amendment]


